APPEAL OF LANCASTER TRUST CO., EXECUTOR OF ESTATE OF FRANK JANSON.Lancaster Trust Co. v. CommissionerDocket No. 4525.United States Board of Tax Appeals3 B.T.A. 298; 1926 BTA LEXIS 2713; January 12, 1926, Decided Submitted October 28, 1925.  *2713 K. L. Shirk, Esq., for the taxpayer.  John F. Greaney, Esq., for the Commissioner.  *298  Before PHILLIPS and TRAMMELL.  This is an appeal from the determination of a deficiency in estate tax in the amount of $1,627.49 for 1923.  *299  FINDINGS OF FACT.  Frank Janson, a resident of Pennsylvania, made his last will and testament on February 6, 1923, in which, after providing for specific legacies, he made certain bequests for charitable and public purposes.  Section 8312 of the Pennsylvania statutes provides as follows: No estate, real or personal, shall hereafter be bequeathed, devised or conveyed to any body politic, or to any person, in trust for religious or charitable uses, except the same be done by deed or will, attested by two credible, and, at the time, disinterested witnesses, at least thirty days before the decease of the testator, and all dispositions of property contrary thereto, shall be void and go to the residuary legatee or devisee, heirs or next of kin, according to law.  Janson died of influenza within 30 days after making his will.  Immediately upon the reading of the will after the burial of the decedent, his heirs and next*2714  of kin joined in a release of the residuary estate to the charities of any and all interest which they acquired in the fund by virtue of the operation of the statutes of Pennsylvania with respect to charitable bequests made by will within 30 days of the death of the decedent.  The fund bequeathed to the charities was actually received by such charities after execution of the release signed by the heirs and next of kin of the decedent.  The order executed by the Orphans' Court of Lancaster County, Pa., in so far as it is pertinent, is as follows: Frank Janson died testate on the eighteenth day of February, 1923.  A printed copy of his will is hereto attached and should now be read. As he died less than thirty days after the execution of his will, charitable bequests therein provided for are void.  The following are his heirs and next of kin: 1.  Joseph Janson, a brother.  2.  The children of Katherine Janson Kasel, a deceased sister.  a.  Brank V. Kasel.  b.  Edmund J. Kasel.  c.  William C. Kasel.  d.  Gertrude M. Kasel.  e.  Katherine A. Kasel.  f.  Mary Weisser.  3.  The children of Martha Janson Becker, a deceased sister.  a.  Martha Becker.  b.  Mary*2715  Becker.  c.  Serena B. Nikolaus.  By an instrument dated March 19, 1923, these heirs and next of kin have assigned their inherited interest in the estate of the testator to The Lancaster Trust Company of Lancaster, Pennsylvania, trustee, in conformity with the trusts and uses intended to be created by the testator.  In addition to the heirs and next of kin named, a brother, Valentine Janson, survived the testator and died testate March 30, 1923.  *300  DECISION.  The determination of the Commissioner is approved.  .